     Case 4:01-cv-01351-JST Document 3242 Filed 03/31/20 Page 1 of 3



 1   XAVIER BECERRA                                        Hanson Bridgett LLP
     Attorney General of the State of California           PAUL B. MELLO, State Bar No. 179755
 2   MONICA N. ANDERSON                                    SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                      425 Market Street, 26th Floor
 3   DAMON C. MCCLAIN                                       San Francisco, California 94105
     ADRIANO HRVATIN                                        Telephone: (415) 777-3200
 4   Supervising Deputy Attorneys General                   Fax: (415) 541-9366
     NASSTARAN RUHPARWAR - 263293                           E-mail: pmello@hansonbridgett.com
 5   ELISE OWENS THORN - 145931
     TYLER V. HEATH - 271478
 6   KYLE A. LEWIS - 201041
     LUCAS HENNES - 278361
 7   Deputy Attorney General
     455 Golden Gate Avenue, Suite 11000
 8   San Francisco, CA 94102-7004
     Telephone: (415) 703-5500
 9   Facsimile: (415) 703-5843
     Email: Nasstaran.Ruhparwar@doj.ca.gov
10   Attorneys for Defendants
11
                            IN THE UNITED STATES DISTRICT COURTS
12
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                         AND THE NORTHERN DISTRICT OF CALIFORNIA
14
              UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
15
                PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
16

17   RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB
18                                           Plaintiffs, THREE-JUDGE COURT
19                  v.
20
     GAVIN NEWSOM, et al.,
21
                                           Defendants.
22

23   MARCIANO PLATA, et al.,                              C01-1351 JST
24                                           Plaintiffs, THREE-JUDGE COURT
25                  v.
                                                       DECLARATION OF HEIDI DIXON IN
26                                                     SUPPORT OF DEFENDANTS’
     GAVIN NEWSOM, et al.,                             OPPOSITION TO PLAINTIFFS’
27                                                     EMERGENCY MOTION TO MODIFY
                                           Defendants. POPULATION REDUCTION ORDER
28

                         Decl. H. Dixon Supp. Defs.’ Opp’n Pls.’Emergency Mot. Modify Population Reduction Order
                                                                Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3242 Filed 03/31/20 Page 2 of 3



 1         I, H. Dixon, declare:
 2         1.    I began working for the California Department of Corrections and Rehabilitation
 3   (CDCR) in 1990. Since about 1990, my work for CDCR has been primarily in area of case
 4   records, and since 2018, I have held the position of Career Executive Assignment – Chief of Case
 5   Records Services.
 6         2.    I am competent to testify to the matters set forth in this declaration and, if called upon
 7   by this Court, would do so. I submit this declaration in support of Defendants’ opposition to
 8   Plaintiffs’ emergency motion to reduce the inmate population because of the COVID-19
 9   pandemic.
10         3.    As the Chief of Case Records I am very familiar with the important steps that Case
11   Records staff perform during the prerelease audit process before inmate releases from CDCR
12   either on parole or when there term of confinement expires. Some of these steps, which I have
13   described below are essential for public safety.
14         4.    I am aware that Plaintiffs have filed an emergency motion seeking the release of
15   inmates because of the COVID-19 crisis. I would be very concerned if the Court were to order
16   the release of a large number of inmates before Case Records had an opportunity to complete all
17   of the steps in the release process that are critical to public safety. Below I discuss a few of the
18   most critical steps that my staff complete related to public safety, but there are many others.
19         5.    From about 105 to 120 days before an offender’s release, staff perform a
20   comprehensive audit of the inmate’s file to confirm that critical case factors are appropriately
21   noted and accounted for in the file. Accurate and complete case-factor data is important because
22   parole agents and probation officers who are responsible for supervising individuals released
23   from prison rely heavily on the information contained in the offender’s file to determine an
24   adequate and appropriate level of supervision and criminogenic needs.
25         6.    One basic function of the audits is to confirm that release dates were calculated based
26   on correct conviction offenses and sentencing information. The audit process has prevented
27   violent and dangerous offenders, who would pose a threat to the public if released early, from
28
                                                          1
                          Decl. H. Dixon Supp. Defs.’ Opp’n Pls.’Emergency Mot. Modify Population Reduction Order
                                                                 Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
       Case 4:01-cv-01351-JST Document 3242 Filed 03/31/20 Page 3 of 3



 1   being mistakenly released early based on inaccurate conviction and sentencing information in
 2   their files.
 3          7.      Critically, during the audit, staff also confirm whether parolees are statutorily
 4   required to register with the counties in which they will reside because of sex offenses or arson
 5   convictions, and make sure those registration requirements are prominently noted in their files.
 6   This ensures that their probation officers and parole agents are aware of, and enforce, these
 7   requirements, which in turn improves public safety.
 8          8.      During the audit, staff also determine whether inmates were convicted of particular
 9   violent felonies. State law requires that notice be provided to the counties where these offenders
10   will reside 60 days before their release dates, and Case Records staff send these notices. Staff
11   also determine whether similar notifications are required for offenders convicted of child abuse,
12   sex crimes against children, stalking, and arson, and send the required notices. And the law also
13   requires that release notices be provided to victims and their families for certain crimes, such as
14   child abuse and sex crimes against children. These steps in the audit process help to safeguard
15   the public by putting local law enforcement agencies, victims, and victims’ families on notice that
16   potentially dangerous offenders and offenders who committed crimes against children will be
17   released to their jurisdictions.
18          9.      For these reasons, if the court were to order the immediate release of a large number
19   of inmates for whom Case Records staff have not completed the prerelease audit process, I
20   believe the public safety would be put at significant risk.
21          I declare under penalty of perjury of the laws of the United States of America that the
22   foregoing is true and correct.
23          Executed on March 31, 2020, at Sacramento, California.
24                                                  /s/ Heidi Dixon
                                        _______________________________________________
25                                      Heidi Dixon, Career Executive Assignment – Chief of Case
                                        Records, California Department of Corrections and Rehabilitation
26                                      (Original signature retained by counsel)

27

28
                                                            2
                            Decl. H. Dixon Supp. Defs.’ Opp’n Pls.’Emergency Mot. Modify Population Reduction Order
                                                                   Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
